'""AO 2452 (Rev. 02/08/2019) Judgment in a Cri1ninal Petty Case (Modified)                                                                         Pagel ofl   ~


                                       UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Co111mitted On or After Novetnber 1, 1987)
                                   v.

                 Cesar Ivan Magana-Montes De Oca                                        Case Number: 3:19-mj-22262

                                                                                        Mayra L Garcia
                                                                                        Defendant's Attorney


  REGISTRATION NO. 85585298

  THE DEFENDANT:
   ~ pleaded guilty to count( s) 1 of Complaint
                                              ~~~---'-~~~~~~~~~~~~~~~~~~~~~~~



    D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                    Nature of Offense                                                                     Count Number(s)
   8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                           1

    D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~




    D Count(s)                                                                           dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                   D TIME SERVED                                J8[                 30                         days

     ~  Assessment: $10 WAIVED ~ Fine: WAIVED
    ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                         charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Wednesday, June 5, 2019
                                                                                  Date of Imposition of Sentence


   Received        Jl ~ <~~
                  DUSM                  ) (     I             f~lED
                                                              JUN 0 5 2019
                                                  CLER)(,!.'.'.'. c·:-:-.c~:cr COURT
                                                SOUTHER:·1     L:sr:.:crOF CALIFORNIA
    Clerk's Office Copy                         BY                           DEPUTY                                                    3:19-mj-22262
